Case: 17-14829   Date Filed: 07/31/2018   Page: 1 of 9


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14829
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 9:17-cv-80355-JIC


JEAN COULTER,

                                                            Plaintiff-Appellant,
                                  versus
ADT SECURITY SERVICES,
APOLLO GLOBAL MANAGEMENT,

                                                        Defendants-Appellees.


                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                     __________________________

                              (July 31, 2018)



Before EDMONDSON, HULL, and JULIE CARNES, Circuit Judges.
              Case: 17-14829      Date Filed: 07/31/2018   Page: 2 of 9


PER CURIAM:



      Plaintiff Jean Coulter, proceeding pro se, appeals the district court’s

dismissal of her amended complaint against ADT Security Services, Inc. (“ADT”),

in which Plaintiff alleged state law contract and tort claims. The district court,

pursuant to Fed. R. Civ. P. 12(b)(6), dismissed Plaintiff’s complaint for failure to

state a claim. No reversible error has been shown; we affirm.

      In 2007, Plaintiff entered into a contract with ADT for the installation and

monitoring of an alarm system at Plaintiff’s Pennsylvania home (“ADT Contract”).

Plaintiff alleged ADT told her that its central monitoring system would perform

daily checks to ensure Plaintiff’s alarm system was functioning properly. The

ADT Contract provided for an initial three-year term after which the contact would

renew automatically each month. After the expiration of the initial three-year

term, Plaintiff says she “agreed to accept the renewal of the initial contract.”

      Plaintiff moved to New Jersey in January 2013 but kept her home and alarm

system in Pennsylvania. In March 2013, Plaintiff was unable to communicate with

her alarm system by phone. When Plaintiff reported the issue to ADT, she learned

that ADT’s central monitoring system was in fact performing only monthly -- not

daily -- checks of her alarm system. Plaintiff later found that a wire connecting the

                                           2
                 Case: 17-14829        Date Filed: 07/31/2018        Page: 3 of 9


alarm system to her home’s phone line had become loose, rendering the alarm

system unable to communicate with ADT’s central monitoring system. Despite

this issue, Plaintiff received no reports from ADT that her alarm system was not

functioning.

       Plaintiff filed this civil action in March 2017: the timing is important. In her

amended complaint, Plaintiff purported to assert claims against ADT for breach of

express and implied contract, fraud, negligence, unjust enrichment, breach of

fiduciary duty, and for damages. 1 The district court construed Plaintiff’s fraud

claim as two separate claims: (1) a fraudulent inducement claim based on ADT’s

alleged representations in 2007 that Plaintiff’s alarm system would be checked

daily (“2007 fraud claim”); and (2) a claim based on ADT’s alleged

representations in 2013 that Plaintiff’s system was functioning properly when it

was in fact unable to communicate with ADT’s central monitoring system due to a

loose wire (“2013 fraud claim”).

       The district court granted ADT’s motion to dismiss and dismissed with

prejudice Plaintiff’s complaint. Applying Florida’s conflict-of-law rules, the

district court determined that Plaintiff’s contract claims, non-fraud tort claims, and

2007 fraud claim were governed by Pennsylvania law and that Plaintiff’s 2013

1
  Plaintiff also alleged a violation of the New Jersey Consumer Fraud Act. Because Plaintiff
raises no challenge to the district court’s dismissal of that claim on appeal, we do not address it.
                                                   3
               Case: 17-14829     Date Filed: 07/31/2018    Page: 4 of 9


fraud claim was governed by New Jersey law. The district court then determined,

in pertinent part, that (1) Plaintiff’s contract claims were barred by the ADT

Contract’s one-year period-of-limitations clause; (2) Plaintiff’s non-fraud tort

claims and 2007 fraud claim were barred by Pennsylvania’s two-year statute of

limitations; and (3) Plaintiff’s 2013 fraud claim was barred by New Jersey’s

economic-loss rule.

      We review de novo a district court’s grant of a motion to dismiss, accepting

the allegations in the complaint as true and construing them in the light most

favorable to the plaintiff. Allen v. USAA Cas. Ins. Co., 790 F.3d 1274, 1277-78

(11th Cir. 2015). When a document -- such as the contract in this appeal -- “is

central to the plaintiff’s claim, its contents are not in dispute, and the defendant

attaches the document to its motion to dismiss, this Court may consider that

document as well.” See id. at 1278. We construe liberally pro se pleadings.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      The district court’s resolution of a conflict-of-law issue is a legal question

we review de novo. Grupo Televisa, S.A. v. Telemundo Commc’s Grp., Inc., 485
F.3d 1233, 1239 (11th Cir. 2007). Here, the district court applied properly the

conflict-of-law rules of the forum state -- Florida -- to determine what state’s




                                           4
                Case: 17-14829        Date Filed: 07/31/2018       Page: 5 of 9


substantive law to apply to Plaintiff’s claims. See Fioretti v. Mass. Gen. Life Ins.

Co., 53 F.3d 1228, 1235 (11th Cir. 1995).



I. Contract Claims



       The district court determined properly that Plaintiff’s contract claims were

governed by Pennsylvania law. Under Florida law, “matters bearing on the

validity and substantive obligations of contracts are determined by the law of the

place where the contract is made (lex loci contractus).” Jemco, Inc. v. UPS, 400
So. 2d 499, 501 (Fla. Dist. Ct. App. 1981). Here, the ADT Contract provided

expressly that it was entered into between two Pennsylvania parties and involved

an alarm system to be installed and monitored at a home in Pennsylvania. 2

Because the contract was thus made in Pennsylvania, it is governed by the laws of

that state.

       Under Pennsylvania law, a contractual limitation period is enforceable so

long as it is not “manifestly unreasonable.” Hahnemann Univ. Hosp. v. All Shore,

2
  We reject Plaintiff’s argument that her monthly renewals of the initial ADT Contract while
Plaintiff was later living in New Jersey created a new contract formed in New Jersey. In any
event, even if we were to accept Plaintiff’s position that the contract claims should be governed
by New Jersey law, the claims would still be time-barred by the ADT Contract’s one-year
period-of-limitations clause. See Eagle Fire Prot. Corp. v. First Indem. of Am. Ins. Co., 678
A.2d 699, 704 (N.J. 1996) (New Jersey courts have enforced contract provisions limiting the
time parties have to bring suit, including one-year limitation periods).
                                                  5
               Case: 17-14829     Date Filed: 07/31/2018    Page: 6 of 9


Inc., 514 F.3d 300, 306 (3rd Cir. 2008); see 42 Pa.C.S. § 5501(a). Pennsylvania

courts have enforced one-year periods of limitations. See Hosp. Support Servs.,

Ltd. v. Kemper Grp., Inc., 889 F.2d 1311, 1315, 1317 (3rd Cir. 1989) (citing

Petraglia v. Am . Motorists Ins. Co., 424 A.2d 1360, 1364 (Pa. Super. Ct. 1981)).

      That the ADT Contract included a one-year period-of-limitations clause is

undisputed. Based on Plaintiff’s allegations, Plaintiff knew of ADT’s alleged

contractual breaches when she cancelled the ADT Contract in 2013. Because

Plaintiff filed her complaint almost four years later, the district court dismissed

properly Plaintiff’s contract claims as time-barred by the one-year limitations

clause: a clause enforceable under Pennsylvania law.



II. Tort Claims



      Florida courts apply the “significant relationship test” to choice-of-law

issues arising from tort claims. Crowell v. Clay Hyder Trucking Lines, Inc., 700
So. 2d 120, 122-23 (Fla. Dist. Ct. App. 1997) (citing Bishop v. Fla. Specialty Paint

Co., 389 So. 2d 999 (Fla. 1980)). Under this test, the court determines which state

has the most significant relationship to the parties and to the alleged tort by

considering (1) where the injury occurred, (2) where the conduct causing the injury

                                           6
               Case: 17-14829          Date Filed: 07/31/2018   Page: 7 of 9


occurred, (3) the residence of the parties, and (4) where the relationship between

the parties is centered. Id.

        The district court determined properly that Pennsylvania law applied to

Plaintiff’s 2007 fraud claim and to her non-fraud tort claims. Plaintiff both

received the alleged fraudulent communication about daily system checks and

acted in reliance on that fraudulent statement by signing the ADT Contract while in

Pennsylvania. Plaintiff also resided in Pennsylvania when the ADT Contract was

entered into, the alarm system was installed in a home in Pennsylvania, and the

parties performed under the contract in Pennsylvania between 2007 and January

2013.

        Plaintiff alleges she knew of ADT’s alleged tortious conduct from the

summer of 2013. As a result, Plaintiff’s 2007 fraud claim and non-fraud tort

claims raised in her 2017 complaint were subject to dismissal under Pennsylvania’s

two-year statute of limitations. See 42 Pa. Const. Stat. § 5524(7) (imposing a two-

year statute of limitation on “any . . . action or proceeding to recover damages for

injury to person or property which is founded on negligent, intentional, or

otherwise tortious conduct or any other action or proceeding sounding in trespass,

including deceit or fraud . . . .”).




                                               7
              Case: 17-14829     Date Filed: 07/31/2018   Page: 8 of 9


      About Plaintiff’s 2013 fraud claim, we agree with the district court’s

determination that -- under the “significant relationship test” -- New Jersey law

governs. Plaintiff received the 2013 alleged fraudulent communications -- and

thus sustained injury -- while in New Jersey and as a resident of New Jersey.

      Under New Jersey’s economic-loss rule, plaintiffs are barred from

recovering purely economic losses in tort. Travelers Indem. Co. v. Dammann &

Co., Inc., 594 F.3d 238, 244 (3rd Cir. 2010). In other words, a plaintiff is barred

from asserting a tort claim arising from a contractual relationship unless the

breaching party owed a duty independent of the duties that arose under the

contract. Saltiel v. GSI Consultants, Inc., 788 A.2d 268, 315-16 (N.J. 2002).

Because Plaintiff’s 2013 fraud claim is based on ADT’s alleged failure to provide

the contracted-for monitoring services, her claim is barred under New Jersey’s

economic-loss rule.

      We reject Plaintiff’s contention that the ADT Contract is voidable on

grounds that Plaintiff was fraudulently induced to enter the ADT Contract.

Because the ADT Contract contained both (1) an integration clause and (2) an

unambiguous description of the services provided by ADT under the contract (the

subject matter of the alleged fraudulent misrepresentation), Pennsylvania’s parol

evidence rule prohibits Plaintiff from offering evidence of fraudulent inducement.

                                          8
              Case: 17-14829    Date Filed: 07/31/2018   Page: 9 of 9


See Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 437 n.26, 438 (Pa.

2004).

      AFFIRMED.




                                         9